DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed July 27th, 2022, with respect to the drawing objections have been considered and are not accepted. Wherein the amended drawings have not been entered due to new structural limitations (for example 116, 117); the drawing objections remain.
Applicant’s arguments, see pages 11-13, filed July 27th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on July 27th, 2022. Claim 9 has been cancelled, claims 1-8, and 10-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
The substitute specification filed July 27th, 2022, has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
The substitute specification contains new matter. Specifically, the substitution is drawn to the drawing description for new Figure 2E, submitted with the amended drawings filed July 27th, 2022, which have also not been entered due to new matter conditions.

No new matter should be entered.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10, lines 9-11, “wherein a single stitching extends along an entire peripheral edge of the rectangular base to bind each of the elastic sleeve, the first and second inner pockets.”
Claim 16, lines 15-16, “wherein the elastic sleeve and the at least one outer pocket are bound together about the first end of the foldable rectangular base with stitching.”

No new matter should be entered.

Drawings
The drawings were received on July 27th, 2022.  These drawings are unacceptable as they contain new matter. Specifically, the new figure 2E introduces limitations not originally required within the disclosure, such as distinct bonded layers (116,117).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 1, lines 5-6, “wherein the outer surface comprises a first material that is bonded to a second material forming the inner surface.”
Claim 4, lines 1-3, “wherein the first material is a different type of material from the second material, and both the first material and the second material differ in material type from the elastic sleeve.”
Claim 5, lines 1-2, “wherein the first material comprises canvas, and the second material comprises felt.”
Claim 12, lines 1-2, “wherein the rectangular base comprises at least two bonded fabric pieces.”
Claim 13, lines 1-2, “wherein the at least two bonded fabric pieces are canvas and felt.”
Claim 16, lines 15-16, “wherein the elastic sleeve and the at least one outer pocket are bound together about the first end of the foldable rectangular base with stitching.”
Claim 19, lines 1-2, “wherein the rectangular base comprises at least two bonded fabric pieces.”
Claim 20, lines 1-2, “wherein the at least two bonded fabric pieces are canvas and felt.”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, “wherein the first material and the second material of the same type of fabric”, should read, “wherein the first material and the second material are of the same type of fabric.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), and further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/).

	Regarding Claim 1, Serman teaches bifold wallet comprising: 
A rectangular base (1) having an outer surface (15) and an inner surface (16), the rectangular base (1) further having a first end (12), and a second end (11) configured to be folded about a middle portion (13) of the rectangular base (1), and toward the first end (11). (Figs. 1-3; [0018]) 
Wherein the outer surface (15) comprises a first material (wherein the outer surface is comprised of a material) that is bonded (through stitching S in Modified Figure 3 below) to a second material forming the inner surface (16). (Figs. 1-3; [0024])
 The bifold wallet (1) further comprising: plurality of inner pockets (35) positioned on one of the first (12) or second ends (11) of the inner surface (16). 
Wherein stitching (S in Modified Figure 3 below) that spans the inner (16 as seen in Figs. 1 and 3) and outer surface (15 as seen in Fig. 2) of the rectangular base (1), wherein the stitching (S in Modified Figure 3 below) bonds the plurality of pockets (31) to the rectangular base (1). (Figs. 1, 3; [0017], [0024], [0027])
At least one outer pocket (30). (Figs. 2, 4; [0017], [0026])

	Serman does not teach a plurality of inner pockets positioned on one of the first or second ends of the inner surface, wherein each pocket provides content access at the middle portion; or an elastic sleeve positioned on the other of the first or second end on which the plurality of pockets are positioned, wherein the elastic sleeve provides an access point that is adjacent the middle portion, wherein the stitching bonds the the elastic sleeve to the rectangular base.
	Regarding the inner pockets providing content access at the middle portion.
	Stember et al. further teaches a wallet (A) with a plurality of inner pockets (C, D) positioned on one of the first or second ends (bisected along line 5-5 in Fig. 1) of the inner surface (2), wherein each pocket (C, D)provides content access at the middle portion (wherein the openings of pockets C and D are oriented towards the middle portion 5-5). (Fig. 1; Col. 1, Lines 37-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and provide for the plurality of inner pockets to provide content access at the middle portion as taught by Stember et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for content access directed toward the middle portion in order enhance the security of the wallet and protect the contents from being extracted while the bifold is closed.
	Regarding the elastic sleeve.
	Wherein Serman teaches an identification pocket (32) opposite a plurality of inner pockets (31) with an access point (at inner surface 16) that is adjacent the middle portion (13), along with stitching (S in Modified Figure 3 below) that bonds the identification pocket (32) to the rectangular base (1). (Figs. 1-3; [0017] –[0019], [0029])
	Modern Carry further teaches the use of an elastic sleeve (2 in Modified Figure 1 below), for use with a wallet (1 in Modified Figure 1 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and substitute the clear identification sleeve for the elastic sleeve as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve in order to provide the user with an easily accessible pocket for the user to easily retain or remove contents to the wallet







    PNG
    media_image1.png
    467
    782
    media_image1.png
    Greyscale











 

    PNG
    media_image2.png
    27
    26
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    29
    22
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    28
    24
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    424
    284
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    31
    155
    media_image6.png
    Greyscale


	Regarding Claim 7, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the elastic sleeve includes a decorative design.
	Modern Carry further teaches wherein an elastic sleeve (2 in Modified Figure 1 above) includes a decorative design (3 in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and provide for a decoration on an elastic sleeve as taught by Modern Carry. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a decorative design on an elastic sleeve in order to further enhance the aesthetics of the wallet.

	Regarding Claim 8, Wherein the plurality of inner pockets (31) further include an RFID blocking lining (5). (Figs. 9-10; [0035] – [0036])

Claims 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of Whitmer (US 2556310 A).

	Regarding Claim 10, Serman teaches A bifold wallet comprising:
A rectangular base (1) comprising an inner surface (16) and an outer surface (15); the inner surface (16) comprising a first end (12) and a second end (11), wherein: the first end (12) comprises a sleeve (32); and the second end (11) comprises a first and a second inner pocket (both pockets denoted as 31); and the outer surface (15) comprises at least one outer pocket (30) comprising a curved edge (5 in Modified Figure 4 below); wherein the rectangular base (1) includes at least one fold (13). (Figs. 1-6; [0017], [0024], [0027], [0029])
Stitching (S in Modified Figure 3 above) extending along an entire peripheral edge (as seen in Figs. 1-4) of the rectangular base (1) to bind each of a sleeve (32), the first and second inner pockets (31), and the at least one outer pocket (30) of the rectangular base (1). (Figs. 1-4; [0017], [0024], [0027], [0029])
	Serman does not teach wherein each of the first and second inner pockets and the at least one outer pocket provides content access about the at least one fold; or an elastic sleeve with a decorative design; or the use of a single stitching, 
	Regarding wherein the inner pockets provide content access about the at least one fold, Stember et al. further teaches wherein inner pockets (C, D) provide content access about an at least one fold (5-5). (Fig. 1; Col. 1, Lines 37-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and provide for the plurality of inner pockets to provide content access at the middle portion as taught by Stember et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for content access directed toward the middle portion in order enhance the security of the wallet and protect the contents from being extracted while the bifold is closed.
	Regarding the elastic sleeve with a decorative design, Modern Carry further teaches a wallet (1 in Modified Figure 1 above) with an elastic sleeve (2 in Modified Figure 1 above) having a decorative design (3 in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and substitute the clear identification sleeve for the elastic sleeve with a decorative design as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve with a decorative design in order to provide for a conveniently accessible content storage space within the wallet, in addition to enhancing the aesthetics of the wallet.
	Regarding the use of a single stitching, Whitmer further teaches the use of a single stitching (58) for assembling a wallet (10). (Wherein Whitmer teaches “It is a further "object of this invention to provide a billfold: construction whereby, after a single-stitching operation during which the billfold may be  laid-flat for simplicity of operation.”) (Col. 1, Lines 52-55) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and provide for constructing the wallet with a single stitching as taught by Whitmer. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to construct a wallet through the use of a single stitching in order to simplify and expedite the manufacture of the wallet.

	Regarding Claim 12, Serman further teaches wherein the rectangular base (1) comprises at least two bonded (S in Modified Figure 3 above) pieces of fabric (15, 16). (Figs. 1-4; [0024], [0031])

	Regarding Claim 14, Serman further teaches wherein the first and second inner pockets (31) are stacked (wherein Serman teaches pockets (31) in a “stacked configuration”)  on the second end (11) of the inner surface (16), offset in length from each other (wherein inner pockets 31 are provided at different distances from fold point 13); and comprise corresponding curved edges (35) that are parallel to each other (Wherein Figure 1 edges 35 can be seen anticipated as curved). (Fig. 1; [0024], [0027] – [0028])

	Regarding Claim 15, Serman further teaches wherein the at least one outer pocket (30) comprises a curved top seam (5 in Modified Figure 4 below). (Figs. 2, 4; [0017])

    PNG
    media_image7.png
    361
    679
    media_image7.png
    Greyscale

	







Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of Kim et al. (US 20180110305 A1).

	Regarding Claim 2, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first material and the second material are the same type of fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide the rectangular base to comprise a single piece of fabric as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the rectangular base to comprise a single piece of fabric in order to reduce manufacturing costs and solve durability problems that could arise through bonded fabric panels.

	Regarding Claim 3, Serman, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the fabric is leather.
	Kim et al. further teaches wherein the single piece of fabric (100) is leather (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for the single piece of fabric to be comprised of leather as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the fabric material to be comprised of leather because it is flexible, durable, and has an appealing aesthetic to many people who purchase wallets.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of Bridgefarmer (US 20080023114 A1).

	Regarding Claim 4, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; Wherein the first material is a different type of material from the second material, and both the first material and the second material differ in material type from the elastic sleeve.
	Bridgefarmer further teaches a wallet (100) constructed with multiple bonded (“sewn”) panels (101, 102, 103) and which can be comprised of a plurality of materials (wherein Bridgefarmer teaches “The panels of the front pocket wallet are primarily constructed of a leather, simulated leather, denim, khaki, vinyl, plastic, canvas, corduroy, metals, and woven material.”) Bridgefarmer additionally teaches pockets (104 and 105) lined with a soft material (which could differ from the panel material). Bridgefarmer additionally teaches a money band (401) formed from a resilient material. (Figs. 1-4; [0016], [ 0019], [0021])
	Consequently, the wallet as taught by Bridgefarmer can comprise a first material of canvas, a different soft material for the pocket lining, and a resilient leather material for an elastic portion.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for different materials as taught by Bridgefarmer. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for different materials in the construction of the wallet, in order to accommodate the required functions of different components of the wallet, in addition to favorably selecting an outer surface material with desired aesthetic properties.

Claims 6, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of further in view of design choice.

	Regarding Claim 6, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the rectangular base has a height in the range of 5-6 inches and a length in the range of 3-4 inches.
	Regarding the rectangular base dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”); It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and by virtue of design choice select the appropriate dimensions for a wallet. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to select the wallet dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”) while constructing a wallet in order to accommodate the common contents of a wallet (IE: Money/ Credit Cards), and be compact enough for the user to conveniently stow on their being.

	Regarding Claim 16, Serman teaches a bifold wallet with an elastic sleeve comprising: a foldable (wherein wallet body 1 is “folded around the money clip 2”) rectangular base (1) having a first end (12) and a second end (11) that folds about a middle portion (13), an inner surface (16) of the foldable rectangular base (1) comprising: a sleeve (32) positioned on the first end (12) of the inner surface (16); and a first and a second inner pocket (31) that are offset from each other (wherein Serman teaches pockets 31 “oriented in a stacked configuration”) and positioned on the second end (11) of the inner surface (16) opposite the first end (12) having the sleeve (32), each of the first and second inner pockets (31) further comprising a curved edge (as seen in Fig. 1); and an outer surface (15) comprising at least one outer pocket (32), wherein the outer pocket (32) is positioned on the first end (12) of the foldable rectangular base (1), wherein the outer pocket (30) provides content access at the middle portion (13 as seen in Figure 5); wherein the sleeve (32) and the at least one outer pocket (30) are bound together (S in Modified Figure 3 above) about the first end (12) of the foldable rectangular base (1) with stitching (S in Modified Figure 3 above). (Figs. 1-4; [0017] – [0019], [0024], [0025], [0027])

	Serman doesn’t teach the foldable rectangular base comprising a height in the range of 5-6 inches and a length in the range of 3-4 inches; an elastic sleeve with a decorative design; or wherein each of the inner pockets provides content access at the middle portion; or wherein the foldable rectangular base comprises a width of less than 1/2 inch when folded.
	Regarding the inner pockets providing content access at the middle portion.
	Stember et al. further teaches a wallet (A) with a plurality of inner pockets (C, D) positioned on one of the first or second ends (bisected along line 5-5 in Fig. 1) of the inner surface (2), wherein each pocket (C, D)provides content access at the middle portion (wherein the openings of pockets C and D are oriented towards the middle portion 5-5). (Fig. 1; Col. 1, Lines 37-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and provide for the plurality of inner pockets to provide content access at the middle portion as taught by Stember et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for content access directed toward the middle portion in order enhance the security of the wallet and protect the contents from being extracted while the bifold is closed.
	Regarding the elastic sleeve Modern Carry further teaches a wallet (1 in Modified Figure 1 above) with an elastic sleeve (2 in Modified Figure 1 above) having a decorative design (3 in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and substitute the clear identification sleeve for the elastic sleeve with a decorative design as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve in order to provide the user with an easily accessible pocket for the user to easily retain or remove contents to the wallet.
	Regarding the rectangular base dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”); It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and by virtue of design choice select the appropriate dimensions for a wallet. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to select the wallet dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”) while constructing a wallet in order to accommodate the common contents of a wallet (IE: Money/ Credit Cards), and be compact enough for the user to conveniently stow on their being.

	Regarding Claim 17, Serman, modified above, teaches all of the elements of the invention described in claim 10 above.
	Serman further teaches wherein when the rectangular base (1) is folded (13), the sleeve faces (32) the first and second inner pockets (denoted as (31). (Figs. 2, 4; [0017])
	Serman does not teach an elastic sleeve.
	Modern Carry further teaches the use of an elastic sleeve (2 in Modified Figure 1 above), for use with a wallet (1 in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and substitute the clear identification sleeve for the elastic sleeve with a decorative design as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve in order to provide the user with an easily accessible pocket for the user to easily retain or remove contents to the wallet.

	Regarding Claim 19, Serman further teaches wherein the rectangular base (1) comprises at least two bonded (S in Modified Figure 3 above) pieces of fabric (15, 16). (Figs. 1-4; [0024], [0031])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of Whitmer (US 2556310 A), as applied to claim 10 above, and further in view of Kim et al. (US 20180110305 A1).

	Regarding Claim 11, Serman, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the rectangular base comprises a single piece of fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide the rectangular base to comprise a single piece of fabric as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the rectangular base to comprise a single piece of fabric in order to reduce manufacturing costs and solve durability problems that could arise through bonded fabric panels.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of design choice, as applied to claim 16 above, and further in view of Kim et al. (US 20180110305 A1).

	Regarding Claim 18, Serman, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the rectangular base comprises a single piece of fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide the rectangular base to comprise a single piece of fabric as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the rectangular base to comprise a single piece of fabric in order to reduce manufacturing costs and solve durability problems that could arise through bonded fabric panels.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of Bridgefarmer (US 20080023114 A1), and further in view of Despain (US 20180116352 A1).

	Regarding Claim 5, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of canvas and felt as taught by Bridgefarmer and Despain combined. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of canvas and felt to improve the ergonomics and feel for the user.

	Regarding Claim 20, Serman, modified above, teaches all of the elements of the invention described in claim 19 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of canvas and felt as taught by Bridgefarmer and Despain combined. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of canvas and felt to improve the ergonomics and feel for the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Stember et al. (US 2154826 A), further in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of Whitmer (US 2556310 A), as applied to claim 12 above, further in view of Bridgefarmer (US 20080023114 A1), and further in view of Despain (US 20180116352 A1).

	Regarding Claim 13, Serman, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of canvas and felt as taught by Bridgefarmer and Despain combined. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of canvas and felt to improve the ergonomics and feel for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Dengel (US 3856063 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Kery (US 3470931 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Tolbert (US 2609025 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Buxton (US 2095593 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Harwood (US 1842870 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Epstein (US 1782003 A), teaches a bifold wallet an interior pocket having middle oriented access portions.
Osher (US 3446260 A), teaches a bifold wallet with interior pockets having middle oriented access portions.
Stewart-Stand (US 20070131323 A1), teaches an RFID wallet.
Mehdizadeh (US 7456860 B1), teaches a business card holder attached to the outside of a wallet.
Shattuck (US 20030178461 A1), teaches an identification holder comprised of multiple materials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784